Title: To George Washington from William Davies, 19 September 1781
From: Davies, William
To: Washington, George


                  
                     Sir,
                     War office Sepr 19. 1781
                     
                  
                  I had this day the honor to receive your Excellency’s favor of the 16th and enclose for your information the whole stock of cloathing on hand at this place, much the greater part of which came in this morning.  I have been using every endeavor for some time past to bring to a point all the cloathing required by law from the various counties, but the confusions which the incursions of the enemy have occasioned, and the exceeding great difficulty which the want of the means of transportation has unavoidably thrown in my way, have prevented the supplies being so prepared as I could wish or as the exigency of the service requires.  Your Excellency will observe how mistaken the representations to you must have been.  The loss of almost the whole of our stores at the point of fork, your Excellency must suppose would greatly distress us, and if I add to this, the unauthorized seizures which have not as frequently taken place, the difficulty and uncertainty of supply must appear still more striking.  Tis not more than a week since we could with confidence of safety order any stores to this place.  The moment we could, I did it, and as fast as the supplies are collected they are issued, without the least reservation of stores for future periods or future men; nor could there be a colour for such a representation to your Excellency, unless it should arrive from my caution to officers not to exhaust in summer their dependence for the winter, and to make use of every precaution for the preservation of their soldiers’ cloathing.  The principal factory I have been as yet able to establish is at Albemarle barracks, from whence I hope for a sufficiency of shoes and summer cloathing to supply the remainder of the Virginia troops, who have not yet been supplied.
                  I shall always be happy in the promotion and execution of every requisition your Excellency may think proper to make to this office.  I beg to be honored with your commands, and to be furnished with opportunities of expressing my respect and regard for your Excellency’s person and character.  I have the honor to be, with the most respectful esteem, Your Excellency’s very obedt and humble servt
                  
                     William Davies
                  
               